Citation Nr: 1515050	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-25 253	)	DATE
	)	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a January 2015 statement, the Veteran stated he wanted to withdraw his request for a Board hearing.  Accordingly, the Board finds the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active service.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service Connection for Tinnitus

The Veteran contends that his bilateral tinnitus is related to his period of active service, including his combat noise exposure.  

A March 2008 private audiological report by Richard Lind, M. A., noted that the Veteran reported he had experienced intermittent bilateral tinnitus for many years.  The November 2008 VA audiological report noted that the Veteran denied current tinnitus.  In his notice of disagreement (NOD) and substantive appeal, the Veteran explained that his tinnitus was intermittent and therefore he answered "no" when the VA examiner asked if he currently experienced ringing in his ears because it was not occurring at that moment.  He further noted that he had experienced ringing in his ears that came and went for many years.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the first Shedden element is met. 

With regard to an in-service occurrence, the Board notes that the Veteran is a combat Veteran as evidence by the Combat Infantryman's Badge (CIB) on his DD Form 214.  Accordingly, noise exposure is conceded.  Moreover, on his NOD the Veteran stated that he experienced ringing in his ears during and after most, if not all, his "firefights."  The Board notes that the Veteran's post-service occupation was as a firefighter.  However, given the context of his statement the Board presumes the Veteran was referring to combat firefights, not his post-service firefighting.  The Board finds that the Veteran is competent to report what he can perceive through his senses, including in-service noise exposure and tinnitus.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, evidence of a nexus between the Veteran's tinnitus and his in-service noise exposure, there are conflicting nexus opinions of record.  

The March 2008 private audiologist opined that the Veteran's pattern of hearing loss was consistent with noise induced hearing loss and tinnitus was a frequently associated symptom.  Therefore, it was as likely as not that the Veteran's hearing loss was related to active service.  In contrast, the November 2008 examiner opined that if the Veteran was still experiencing tinnitus, his history was more consistent with tinnitus associated with normal aging and was less likely than not related to active service.  The Board finds both nexus opinions to be conclusory and therefore of limited probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

Nonetheless, after a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus initially manifested during active service.  As noted above, the Veteran has reported that he was exposed to significant acoustic trauma during combat, that he experienced ringing in his ears after combat, and that his intermittent tinnitus has existed for many years.  The Board finds that the Veteran's statements are competent and credible.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  Accordingly, they are afforded significant probative weight.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran's competent and credible testimony meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014), as it indicates that his tinnitus is causally related to in-service acoustic trauma.  The Court of Appeals for Veteran's claims recently held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore service-connection can be granted based on competent and credible evidence of continuity of symptomatology.  See Fountain v. McDonald, No 13-0540, February 9, 2015.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

The Board notes that there are outstanding treatment records that have not been associated with the claims file.  

The January 2008 private PTSD evaluation report and the September 2008 VA PTSD examination report both noted that the Veteran received treatment at the Yüba-Sutter Vet Center.  As the Veteran's Vet Center records have not been requested or otherwise associated with the claims file, a remand is necessary to ensure that the Board has a complete record upon which to decide the Veteran's PTSD claim.  See 38 C.F.R. § 3.159(c)(2) (2014); Dunn v. West, 11 Vet. App. 462 (1998) (stating that Vet Center records constructively in possession of VA).

Additionally, at his September 2008 PTSD examination the Veteran noted that he had an Agent Orange evaluation at the Marysville VA medical center approximately 10 years ago.  VA treatment records, including that evaluation report, have not been associated with the claims file. 

At his VA and private audiological evaluations, the Veteran reported that while employed with the "CDF" he had received yearly audiometry tests.  As those audiograms are relevant to the Veteran's hearing loss claim and have not been requested, on remand reasonable efforts should be made to obtain all available audiological evaluations from the "CDF," which presumably is the California Department of Forestry and Fire Protection.

Lastly, the Board acknowledges the Veteran's March 2011 correspondence indicating that he was unable to endure another VA PTSD examination.  However, the Board finds that a VA examination is necessary to assess the current nature and severity of the Veteran's PTSD, therefore he should be provided another opportunity to report to a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment or evaluations for his PTSD or hearing loss, to include records from the Yüba-Sutter Vet Center and the California Department of Forestry and Fire Protection. 

2.  Obtain and associate with the record all VA treatment records, including the Veteran's Agent Orange examination at the VA medical center in Marysville, California in approximately 1998.

3.  If private or VA treatment records pertinent to the Veteran's hearing loss claim are obtained, obtain an addendum opinion from the same examiner who conducted the November 2008 VA audiological examination or, if unavailable, another appropriate examiner.  If the VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The examiner should opine whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hearing loss disability is causally related active service, to include in-service acoustic trauma or electrical shock. 

In rendering the requested opinion, the examiner should reconcile his or her opinion with the March 2008 private audiology report, which indicated that the Veteran's hearing loss was consistent with noise induced hearing loss and likely as not started during his active service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran that the consequences for failure to report for a VA examination or failure to cooperate with the examiner may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  

The examiner should reconcile his or her opinion with the lay statements of record, Dr. Jurgenson's January 2008 examination report, the September 2008 VA examination report, and any Vet Center treatment records. 

The examiner must provide complete rationales for all conclusions reached.  

6.  Finally, re-adjudicate the Veteran's claims.  If any benefit sought is not granted in full, provide the Veteran and his representative a Supplemental Statement of the Case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


